DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 04/28/2021.
Claims 5 and 15 have previously been canceled. Claims 1-4, 6-14 and 16-20 are pending.

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 ( similarly Claims 11 and 20) is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations “generating a random data sequence based on a thermal noise within the wired communications device; including a frame boundary bit sequence and the random data sequence as a preamble of a bit stream, wherein the preamble including the random data sequence is not scrambled” in combination with the rest of claim limitations of Claim 1.
Applicant’s arguments filed on 04/28/2021 are found persuasive and the Examiner agrees that Mills in view of ZHANG and BINDER fails to disclose the limitations of Claim 1.
Mills discloses a link suspend (LS) device (see FIG. 2), wherein Link Suspend Packets are used to maintain the communication link between the link partners to train the receiver loops in order to rapidly lock onto the incoming signal and effectively receive the data (see [0070]). Although Mills illustrates a data preamble of PHY operating in LSP states which includes a frame boundary bit sequence and a repeated symbol sequence (see, for example, in FIG. 13A and [0213]), Mills’ preamble sequence is a predetermined, known or predictable (see [0070]-[0071]).
ZHANG discloses a method of extracting data from data packets transmitted over a wireless network includes receiving a data packet having a preamble portion and a payload portion (see ABSTRACT), wherein the preamble portion of data packet having different spreading sequences for the SYNC and SFD segments (see FIG. 8 and [0037]), the SYNC segment utilizes a first spreading sequence with a see FIG. 8 and [0037]-[0038]). However, in ZHANG’s method, the cover code for SYNC only multiplies a portion of SYNC sequence and multiplication of the cover code for SFD is similar to a scramble operation (see FIG. 8 and [0037]-[0038]).
BINDER discloses generation of a data sequence using a physical process such as thermal noise and encoding a data sequence of Ethernet frames using a different encoding scheme and transmission over twisted pair  (see [0482] and [0499]).
Mills, ZHANG and Binder are based on different software and hardware designs of bit sequence timing control and SYNC in wired and/or wireless communications. For example, one of killed in the art would not find ZHANG to modify Mills in forming a frame boundary bit sequence and the random data sequence as a preamble of a bit stream in wired LS device communication of Mills without an instruction from the claimed invention.
Depending Claims 2-4, 6-10, 12-14 and 16-19 are allowed for the same reasons by virtue of their dependency of independent claim 1 or 11.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIHUA ZHANG/Primary Examiner, Art Unit 2416